
	
		II
		110th CONGRESS
		1st Session
		S. 2140
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Dorgan (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award a Congressional Gold Medal to Francis Collins,
		  in recognition of his outstanding contributions and leadership in the fields of
		  medicine and genetics.
	
	
		1.FindingsCongress finds that—
			(1)Francis Collins,
			 who was raised on a small farm in Virginia's Shenandoah Valley, decided to
			 pursue a career in chemistry when he was a high school student;
			(2)in the 1970s,
			 after studying DNA and RNA, Francis Collins recognized that a revolution was on
			 the horizon and decided to study medicine and genetics;
			(3)Francis Collins
			 received a Ph.D. in Physical Chemistry from Yale University in 1974, and an
			 M.D. from the University of North Carolina in 1977;
			(4)after a
			 fellowship in genetics at Yale University, Francis Collins joined the faculty
			 at the University of Michigan and discovered a new method to identify abnormal
			 genes;
			(5)Francis Collins’
			 work led to major advances in modern medicine, including the identification of
			 genes responsible for cystic fibrosis, neurofibromatosis, Huntington's disease,
			 and Hutchison-Gilford progeria syndrome;
			(6)in 1993, Francis
			 Collins succeeded James Watson as Director of the National Center for Human
			 Genome Research at the National Institutes of Health;
			(7)as Director of
			 the National Center for Human Genome Research, Francis Collins was charged with
			 leading a 15-year effort to locate and map every gene in the human DNA by 2005,
			 and then determine aspects of its function;
			(8)in June 2000,
			 ahead of schedule and under budget, Francis Collins announced the completion of
			 a first draft of the human genome;
			(9)the sequencing of
			 the human genome, which was completed in April 2003, is one of the most
			 significant advances in modern science;
			(10)Francis Collins
			 remains committed to making the data from the human genome accessible to the
			 worldwide scientific community, and has been a tireless champion of genetic
			 information nondiscrimination;
			(11)Francis Collins
			 remains at the forefront of understanding the connection between genes and
			 disease, which he believes will eventually lead to a new field of
			 individualized, prevention-oriented medicine; and
			(12)Francis Collins
			 has received numerous awards and honors for his work and is a member of the
			 Institute of Medicine and the National Academy of Sciences.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe President Pro Tempore of the Senate and the
			 Speaker of the House of Representatives are authorized to make appropriate
			 arrangements for the presentation, on behalf of Congress, of a gold medal of
			 appropriate design to Francis Collins for his outstanding contributions in the
			 fields of medicine and genetics.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck pursuant to section 2, at a price sufficient to
			 cover the cost thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses, and the cost of the gold medal.
		4.Status as
			 national medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck pursuant to this Act shall be considered
			 numismatic items.
			5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization
			 of appropriationsThere are authorized to be charged against the
			 United States Mint Public Enterprise Fund, such sums as may be necessary to pay
			 for the cost of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
